Title: Tobias Lear to Thomas Jefferson, 26 February 1793
From: Lear, Tobias
To: Jefferson, Thomas

 

[Philadelphia] February 26th 1793

By the President’s command T. Lear has the honor to send to the Secretary of State a Copy of the proceedings to the Executive Department of the Government of the North Western Territory—and a copy ⟨of⟩ the laws passed there from the 1st day of July to the 31st of december 1792, which the President requests the Secretary to look over, and to report to him any thing that may therein appe[a]r to require the agency of the President, or that may be necessary to be known to him.
The President wishes to know whether Judge Turner has gone to the Territory or not. And if he should not be gone, that he may be pressed to go immediately.
The President likewise wishes to know when Governor St Clair intends to go to his Government, as he conceives it highly proper that he should repair thither without delay.

Tobias LearSecretary to the President of the United States.

